ANDERSON, J.
The third count, filed as an amendment, was within the lis pendens, and related back to the original complaint, so as to intercept the running of the statute of limitations as against the amended count. —L. & N. R. R. v. Woods, 105 Ala. 561, 17 South. 41; Alabama Co. v. Heald, 154 Ala. 580, 45 South. 686. The suit having been brought within a year after the alleged injury, the cause of action was not barred, and the pleas were not proven, even if this action was barred by the statute of one year, instead of six, which Ave need not decide.— Rasco v. Jefferson, 142 Ala. 705, 38 South. 246; N. C. & St. L. R. R. v. Hill, 146 Ala. 240, 40 South. 612.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.